Exhibit 10.27




SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of March 20, 2011, by and among Amber Energy, LLC, a Louisiana
limited liability company, having its principal executive office and place of
business at 9700 Richmond Avenue, Suite 124, Houston Texas 77042 (“Borrower”),
Macquarie Bank Limited, a bank incorporated in accordance with the laws of
Australia, with offices at Level 15, No. 1 Martin Place, Sydney, New South
Wales, 2000 Australia (“Lender”), and the other undersigned parties hereto.
Capitalized terms used but not defined in this Amendment have the meaning given
them in the Credit Agreement (defined below).







Background




A.

Borrower and Lender have previously entered into an Amended and Restated Secured
Credit Agreement dated April 30, 2008 (as amended by the Limited Waiver and
First Amendment to Amended and Restated Secured Credit Agreement dated November
16, 2009, the First Amendment to Credit Agreement dated August 5, 2010, and as
otherwise amended, restated, modified or supplemented from time to time, the
“Credit Agreement”), for the purpose of making available to Borrower a senior
secured term loan for the purposes set forth in the Credit Agreement.




B.

Borrower has requested Lender, among other things, to extend the Maturity Date
of the Credit Agreement and to suspend monthly amortization payments from
Borrower to Lender thereunder.




C.

Parent proposes to issue convertible preferred Equity Interests (the
“Convertible Preferred Equity Raise”) as set forth in the term sheet attached
hereto as Exhibit A, on or before the Maturity Date (as defined in this
Amendment).  




D.

Borrower and Lender desire to modify certain terms and conditions of the Credit
Agreement.




E.

Lender is willing to amend the Credit Agreement pursuant to the terms and
conditions of this Amendment.




Agreements




In consideration of the mutual covenants of Borrower and Lender set forth in
this Amendment and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by each of the parties, Borrower and
Lender agree as follows:




1.

Definitions.  Article I of the Credit Agreement is amended as follows:




(a)

The definition of “Maturity Date” is deleted in its entirety and replaced with
the following:




“Maturity Date” means the earlier of (a) September 9, 2011, or (b) the first
date on which the payment and performance of the Obligations are accelerated by
Lender as a result of the occurrence of one or more Events of Default.




(b)

The following definition is added to Article I of the Credit Agreement in
alphabetical order:




“Second Amendment” means the Second Amendment to Credit Agreement between
Borrower, Lender and the other parties thereto dated effective as of March 20,
2011.




2.

Convertible Preferred Equity Raise.  Upon consummation of the Convertible
Preferred Equity Raise by Parent in an aggregate amount of not less than
five-million dollars ($5,000,000.00) on or before the Maturity Date, Borrower
shall cause and Parent agrees to pay Lender an amount not less than $900,000 to
be applied to the Obligations (including accrued interest) under and as defined
in the RLE Loan Documents, with any remaining amount to be applied to the
Obligations (including accrued interest) under and as defined in the Credit
Agreement, as amended hereby.  In the event less than five-million dollars
($5,000,000.00) is raised under the Convertible Preferred Equity Raise, Borrower
shall cause and Parent agrees to pay one-sixth (1/6) of the amount actually
raised, to be applied as stated above.  For avoidance of doubt, notwithstanding
any other provision in the RLE Loan Documents or the Loan Documents to the
contrary and any payment in full of the Obligations under the RLE Loan
Documents, the Borrower and each other Obligor hereby agree that the Security
Documents in support of the RLE Loan Documents will remain in full force and
effect to secure the Obligations under the Loan Documents, until such
Obligations have been paid in full.





--------------------------------------------------------------------------------



3.

Amortization Payments.  Borrower, each other Obligor and Lender agree that any
and all minimum monthly amortization payments due and owing under Section 2.6(a)
of the Credit Agreement will be suspended until the Maturity Date; provided,
however, that, notwithstanding the foregoing, any and all equity funding
received by Borrower or any of its Affiliates (other than the Preferred
Convertible Equity Raise, which is otherwise addressed in Section 2 hereof) or
any cash flow or insurance proceeds received by Borrower on or before the
Maturity Date shall be paid to Lender in accordance with the terms, including
without limitation, Section 2.10, of the Credit Agreement, as amended hereby, to
be applied against the Obligations.




4.

Limited Waiver of Defaults.  Lender hereby waives any Default or Event of
Default existing under any of the Loan Documents immediately prior to the
execution and delivery of this Amendment.  Notwithstanding the previous
sentence, however, NOTHING IN THIS AMENDMENT WILL BE CONSTRUED TO CONSTITUTE A
WAIVER BY LENDER OF ANY FUTURE DEFAULT OR EVENT OF DEFAULT BY BORROWER OR ANY
OTHER PERSON UNDER THE CREDIT AGREEMENT (AS AMENDED HEREBY) OR ANY OF THE OTHER
LOAN DOCUMENTS.  NOTHING HEREIN SHALL BE CONSTRUED TO WAIVE ANY RIGHTS OR
REMEDIES AVAILABLE TO LENDER OR ITS AFFILIATES PURSUANT TO THE CREDIT AGREEMENT,
OTHER LOAN DOCUMENTS, THE COMPANY AGREEMENT, OR BY OPERATION OF LAW OR OTHERWISE
(WHICH RIGHTS SHALL BE CUMULATIVE) AS A RESULT OF ANY FUTURE DEFAULT OR EVENT OF
DEFAULT.




5.

Conversion of Debt.  Lender and Borrower agree that Lender shall convert an
aggregate of One Million Dollars ($1,000,000) of the Obligations to Equity
Interests in Parent pursuant to definitive and mutually acceptable documentation
and upon the satisfaction of the following conditions:  (i) Parent has paid (and
Lender has received) an aggregate of Nine Hundred Thousand Dollars ($900,000) to
Lender pursuant to Section 2 and/or Section 3 of this Amendment to be applied as
set forth in Section 2, and (ii) no Event of Default exists. Parent and Lender
agree that the unit share price of the Equity Interests in Parent into which
Lender will convert will be equal to the per share price of Parent’s most recent
material equity raise from a Person who is not an Affiliate.




6.

The Obligations.  Borrower and each of the other Obligors agree and acknowledge
that, as of March 18, 2011 (a) the principal amount outstanding under the Term
Note is Three Million Nine Hundred Eighty-Four Thousand Six Hundred Eighty-Two
Dollars and Twenty-Two Cents ($3,984,682.22), (b) the amount of unpaid and
accrued interest on the Term Note is Four Hundred Forty-Four Thousand Eight
Hundred Sixty-Eight Dollars and Sixty Cents ($444,868.60, and (b) no defense or
right of set off exists with respect to the enforceability of any of the
Obligations.




7.

Breach of Agreements.  For avoidance of doubt, Borrower’s or any other Obligor’s
breach of the agreements set forth in Sections 2 and 3 of this Amendment shall
constitute an Event of Default under Section 10.1 of the Credit Agreement, as
amended hereby.




8.

Conditions to Effectiveness of This Amendment.  This Amendment will become
effective upon the execution and/or delivery to Lender of each of the following
documents by the Parent or Borrower, as applicable, each in form and substance
acceptable to Lender:




(a)

Parent has delivered to Lender the Term Sheet for the Convertible Preferred
Equity Raise, which shall be in form and substance satisfactory to Lender; and




(b)

Borrower and the other parties to each of the following documents (other than
Lender) have executed and delivered each of the following documents to Lender in
form and substance acceptable to Lender:




(i)

this Amendment;




(ii)

Certificate of the Managing Member of Borrower certifying as to Borrower’s and
Managing Member’s Charter Documents, authorizing resolutions and good standing;
  




(iii)

Certificate of Secretary of JOG certifying as to JOG’s Charter Documents,
authorizing resolutions and good standing;




(iv)

Certificate of Secretary of Parent certifying as to Parent’s Charter Documents,
authorizing resolutions and good standing; and




(v)

any other document necessary or convenient in the opinion of Lender or its
counsel to give effect to the modifications to the Credit Agreement contemplated
by this Amendment.





2




--------------------------------------------------------------------------------



9.

Reaffirmation of Representations and Warranties, Additional Representations and
Warranties.  Borrower and each other Obligor, to induce Lenders to enter into
this Amendment, hereby reaffirm, as of the date hereof (except to the extent the
previous representations and warranties speak as to a certain date), their
representations and warranties contained in the Credit Agreement or such other
Loan Document to which it is a party and in all other documents executed
pursuant thereto, and additionally represent and warrant as follows:




(a)

The execution and delivery of this Amendment and the performance by Borrower and
such Obligor of their respective obligations under this Amendment are within the
power of Borrower and such Obligor, have been duly authorized by all necessary
company action, have received all necessary governmental approvals (if any shall
be required), and do not and will not contravene or conflict with (i) any
provision of law applicable to Borrower or such Obligor, (ii) any of the
respective Charter Documents of Borrower or such other Obligor, or (iii) any
agreement binding upon Borrower or such other Obligor or any of their respective
assets.




(b)

This Amendment represents the legal, valid and binding obligations of Borrower
and such other Obligor enforceable against them in accordance with its terms
except as enforceability may be limited by applicable Debtor Relief Laws and by
general equitable principles.




(c)

A true and complete copy of the Term Sheet for the Convertible Preferred Equity
Raise is attached as Exhibit A hereto.




10.

Ratification of Liens and Security Interests.  Borrower and each other Obligor,
as applicable, hereby acknowledge and ratify the existence and priority of the
Liens granted by Borrower or such Obligor in favor of Lender in and to the
Collateral and represent, warrant and covenant that such liens and security
interests are valid, existing and in full force and effect.  




11.

Miscellaneous.  The Credit Agreement, as amended hereby, supersedes all prior
agreements (written or oral) between Borrower and Lender with regard to the
subject matters hereof.  This Amendment is a Loan Document.  Except as affected
by this Amendment, the Loan Documents are unchanged and continue in full force
and effect.  However, in the event of any inconsistency between the terms of the
Credit Agreement as amended by this Amendment and any other Loan Document, the
terms of the Credit Agreement will control and the other document will be deemed
to be amended to conform to the terms of the Credit Agreement. All references to
the Credit Agreement will refer to the Credit Agreement as amended by this
Amendment and any other amendments properly executed among the parties.
 Borrower and each other Obligor agree that all Loan Documents to which they are
a party (whether as an original signatory or by assumption of the Obligations)
remain in full force and effect and continue to evidence their legal, valid and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment or are amended in connection with this Amendment).
 Borrower and each other Obligor release Lender from any liability for actions
or failures to act in connection with the Loan Documents prior to the date of
this Amendment.  No course of dealing among Borrower and Lender or any other
Person will be deemed to have altered or amended the Credit Agreement or
affected either Borrower’s or Lender’s right to enforce the Credit Agreement as
written. This Amendment will be binding upon and inure to the benefit of each of
the undersigned and their respective successors and permitted assigns.




12.

Form.  Each agreement, document, instrument or other writing to be furnished to
Lender under any provision of this instrument must be in form and substance
satisfactory to Lender and its counsel.




13.

Multiple Counterparts.  This Amendment may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which
constitute, collectively, one instrument; but, in making proof of this
instrument, it shall not be necessary to produce or account for more than one
such counterpart.  It shall not be necessary for Borrower, each other Obligor
and Lender to execute the same counterpart hereof so long as Borrower, each
other Obligor and Lender each execute a counterpart hereof.  For purposes of
this Amendment, an electronic copy of any party’s signature to this Amendment
shall be deemed an original signature.




14.

Governing Law.  This Amendment and all transactions provided for in this
Amendment will be governed by, interpreted and construed under and enforced
pursuant to the laws of the State of Texas, without regard to its conflicts of
laws provisions.




15.

FINAL AGREEMENT.  THE LOAN DOCUMENTS, AS AMENDED BY OR IN CONNECTION WITH THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.




[The next pages are the Signature Pages]





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.







BORROWER:




Amber Energy, LLC,

a Louisiana limited liability company




By:

JURASIN OIL & GAS, INC.,

a Louisiana corporation, its Managing Member




By:

/s/ John M. Jurasin           

John M. Jurasin, President







OTHER OBLIGORS:







Rampant Lion Energy, LLC,

a Louisiana limited liability company




By:

Jurasin Oil & Gas, Inc.,

a Louisiana corporation, its Managing Member







By:

/s/ John M. Jurasin           

John M. Jurasin, President










Radiant Oil & Gas, Inc.,

a Nevada corporation







By:

/s/ John M. Jurasin           

Name: John M. Jurasin

Title: Chief Executive Officer























Signature Page to Second Amendment to Credit Agreement




4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
set forth above.

LENDER:




Macquarie Bank Limited,

a Bank incorporated in accordance with

the laws of Australia







By:

/s/ Yoven Moorooven   

Name:

Yoven Moorooven

Title:

Division Director







By:

/s/ Karen Goepfert       

Name:

Karen Goepfert

Title:

Associate Director
















Exhibits:




Exhibit A – Term Sheet for the Convertible Preferred Equity Raise








Signature Page to Second Amendment to Credit Agreement




5




--------------------------------------------------------------------------------

CONSENT AND RATIFICATION OF GUARANTOR




The undersigned Guarantor hereby expressly (i) consents to the Second Amendment
to Credit Agreement to which this consent and ratification is attached; (ii)
ratifies and affirms its obligations under its Unconditional Guaranty Agreement
dated August 5, 2010, in favor of the Lender, (iii) acknowledges, renews and
extends its continued liability under its Unconditional Guaranty Agreement and
agrees that its Unconditional Guaranty Agreement remains in full force and
effect; and (iv) guarantees to the Lender to promptly pay when due all amounts
owing or to be owing by it under its Unconditional Guaranty Agreement pursuant
to the terms and conditions thereof.




The foregoing acknowledgment and ratification of the undersigned Guarantor is
hereby evidenced by signing in the spaces provided below.







By:

/s/ John M. Jurasin           

John M. Jurasin, President



















Rampant Lion Energy, LLC,

a Louisiana limited liability company




By:  Jurasin Oil & Gas, Inc.,
a Louisiana corporation, its Managing Member














6


